Judge Clark
dissenting.
The area within the right-of-way under the bridge was never intended for vehicular traffic and has never been maintained by the State for that purpose. In my opinion no part of the right-of-way under the bridge was “open to the public as a matter of right for the purposes of vehicular traffic,” as provided by G.S. 20-4.01. The long arm of the law should not be so elasticized as to reach under a bridge in an area which was not intended for vehicular traffic. I vote to affirm the judgment of the trial court.